In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 03-4040
MUHAMMED IQBAL MOHIDEEN, et al.,
                                                    Petitioners,
                               v.

ALBERTO R. GONZALES,*
Attorney General of the United States,
                                                   Respondent.
                         ____________
                 Petition for Review of an Order of
                the Board of Immigration Appeals.
           Nos. A79-273-352, A79-273-353, A79-273-354,
            A79-273-355, A79-273-356 & A79-273-357
                         ____________
       ARGUED MARCH 2, 2005—DECIDED JULY 21, 2005
                     ____________




    Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Muhammed Mohideen, a native
and citizen of Sri Lanka, petitioned for asylum on the basis
of his religion, Islam, and his nationality, which he de-
scribes as Sri Lankan Moor. His wife and children have


*
 Pursuant to FED. R. APP. P. 43(c), we have substituted Alberto
Gonzales for John Ashcroft as the named respondent.
2                                              No. 03-4040

derivative claims. Mohideen fears persecution by the
Liberation Tigers of Tamil Elam (“LTTE”), a militant group
in Sri Lanka that seeks to establish a separate Tamil state.
The immigration judge (“IJ”) found Mohideen credible but
denied his claim, concluding that he was being targeted by
the LTTE based on his wealth, not his religion or national-
ity. Mohideen argued to the Board of Immigration Appeals
(“BIA”) that the IJ failed to consider evidence that his
persecutors had a “mixed motive” for persecuting him. The
BIA upheld the IJ’s conclusion that Mohideen had not
shown that the LTTE was motivated by anything other
than his wealth. On his petition for review in this court,
Mohideen abandons his argument that the LTTE targeted
him based on his nationality and presses only his conten-
tion that he was targeted based in part on his religion. He
argues that the BIA ignored evidence in the record that the
LTTE targeted him because he was a Muslim. Because we
agree that the BIA failed to consider critical evidence that
supported Mohideen’s “mixed motive” claim, we grant the
petition for review and remand for further proceedings.
  Sri Lanka, Mohideen’s native country, is populated pre-
dominantly by Sinhalese, Tamils, and Sri Lankan Moors.
See United Nations Commissioner for Refugees, Background
Paper on Refugees and Asylum Seekers from Sri Lanka
(June 2001). The Sinhalese, who are mostly Buddhist,
comprise the majority of the population, control the gov-
ernment, and live concentrated in the southwestern region
of the country where Mohideen’s family lives. See U.S. State
Department, Sri Lanka: Comments on Country Conditions
and Asylum Claims (1995); U.S. State Department, Back-
ground Note: Sri Lanka (Sept. 2004) available at
http://www.state.gov/r/pa/ei/bgn/5249.htm (hereinafter State
Department 2004 Background Note); see also Adhiyappa v.
INS, 58 F.3d 261, 263 (6th Cir. 1995). Tamils, who are
mainly Hindu, make up 18% of the population. See State
Department 2004 Background Note. As a Muslim and
No. 03-4040                                               3

Sri Lankan Moor, Mohideen is part of a small minority
group comprising only 7% of the population. Mohideen and
his family lived on the southwestern coast of Sri Lanka in
Wellawatte, a small area in the country’s capital, Colombo.
Colombo is populated primarily by Sinhalese, but Tamils
and Muslims also live there.
  Beginning in the 1970s, Tamil politicians began to push
for an independent Tamil state in northern and eastern
Sri Lanka, areas that are populated predominantly by
Tamils. Id. The LTTE is a guerrilla group that uses force
and intimidation to push for a separate Tamil state. See
U.S. State Department, Sri Lanka—Country Reports on
Human Rights Practices 2000 (Feb. 2001). The LTTE is
responsible for serious human rights abuses, including kill-
ings, arbitrary detention, extortion, and the forced re-
cruitment of children to be soldiers. Id. Fighting between
the LTTE and the Sri Lankan government has displaced
hundreds of thousands of citizens. In 1983 the LTTE killed
13 Sinhalese soldiers; although only a small portion of
the Tamil population belongs to the LTTE, the killings
prompted a backlash from the Sinhalese government
against the larger Tamil population. Hundreds of Tamils
were killed and tens of thousands were left homeless. Id.
Mohideen testified that all of the Tamils living in his
neighborhood were driven from their homes during the
government’s backlash. India intervened on behalf of the
Tamils in 1987, leading to the Indo-Sri Lankan peace
accord, in which the Sri Lankan government granted some
concessions to the Tamil population. Id. Since the peace
accord, Tamils have slowly been repopulating Colombo, but
it was not clear from Mohideen’s testimony whether any
Tamils had reestablished themselves in his neighborhood
by the time he fled the country. When asked at his asylum
hearing why the 1980s backlash was important to his claim,
Mohideen explained: “I want to tell you as to why the
4                                                 No. 03-4040

Tamils hated us, and as to why they are also started coming
there and living, and then they started targeting the
Muslims, the reasons.”
  The country reports provide some support for Mohideen’s
testimony. They describe how the LTTE responded to the
1980s backlash—which had been engineered by the
Sinhalese-controlled government—with violence focused on
the Muslim population living in the north of the country. In
1990 the LTTE “expelled some 46,000 Muslim inhabitants
from their homes[,] . . . virtually the entire Muslim popula-
tion.” Id. The report also says that “[i]n the past, the LTTE
expropriated Muslim homes, lands, and businesses and
threatened Muslim families with death if they attempt to
return.” Id.
  Mohideen’s claim is premised upon his fear of persecution
by the LTTE. See Balogun v. Ashcroft, 374 F.3d 492, 499 n.8
(7th Cir. 2004) (fear of persecution by a group that the
government is unable or unwilling to control may qualify as
persecution for purposes of an asylum claim).1 He offered
evidence that his family has been harassed by Tamils in the
past and that before he fled Sri Lanka, the LTTE tried to
extort money from him by threatening to kill him and his
family. The events leading up to the extortion began in
1998 when Mohideen decided to demolish and remodel a
portion of his home in Wellawatte to create extra rooms to
rent out. While the building was still under construction,
Tamils from the north—possibly ones who had been driven
from their homes a decade earlier—asked him if they could
rent the property when it was finished. It is not clear from



1
  The Attorney General does not argue that Mohideen’s claim
asserts only private persecution associated with general civil
strife rather than persecution by the government or a nongov-
ernmental group with the government’s acquiescence. Neither the
IJ nor the BIA addressed this point.
No. 03-4040                                                5

the record whether these Tamils were connected with the
LTTE. Mohideen refused to rent to them because he didn’t
want to rent his property to Tamils and because the police
had warned people in his town not to rent to Tamils. As a
result “different other boys” came to harass his workers.
Mohideen testified that “they used to harass, started
shouting at us saying that we were rich Muslims and, you
know, we are doing smuggling and all sort of things and all,
and in a way they came to interrupt me, my site.” Tamil
men also began to harass his mother-in-law as she picked
his children up from school.
  Mohideen was unable to continue construction on his
house because the harassment caused his workers to quit.
In June 1999 he sold a portion of the property to a
Sinhalese buyer and moved his family to a town about
thirty minutes away. Mohideen testified that he did not
think the Sinhalese buyer had similar troubles with the
Tamils because Tamils did not generally target the more
powerful Sinhalese people. Mohideen admitted, however,
that he did not maintain contact with the buyer, so he is not
sure whether he actually did remain free of harassment.
  Mohideen’s parents, who lived with him, had trouble
adjusting to the new neighborhood; Mohideen’s business
suffered because his customers would not travel to him. He
and his parents moved back to Wellawatte into the portion
of his property that he had retained. Mohideen testified
that immediately after his return he began receiving calls
demanding that he give 3,000,000 rupees (approximately
$38,500) to the LTTE. The callers told Mohideen that they
knew his new location and would kill him and his family if
he did not pay. Mohideen reported the incident to the
police, who initially told him they could not help him. Even-
tually the police told him to record his phone conversations,
and Mohideen was able to record one call. The translated
transcript confirms that someone was demanding money
from Mohideen by the “end of the sixth month.”
6                                              No. 03-4040

  On one occasion an LTTE member approached Mohideen’s
oldest son at school and threatened to kill the family if
Mohideen did not pay the LTTE money. When asked how he
knew the man who approached his son was with the LTTE,
Mohideen responded, “[T]hey told him that they were from
the LTTE.” Mohideen testified that the threat to his son
convinced him to flee Sri Lanka. The government suggests
that he actually decided earlier to move, but Mohideen
testified repeatedly and consistently that until his son was
threatened, he always intended to stay in Sri Lanka.
Mohideen and his family stayed at a friend’s house for a
short time preparing to leave the country. He did not go
back to his home again, but his father, who was there, told
him that men from the LTTE came looking for Mohideen
twice right before the money was due. On one of those
occasions, the men beat up his father.
  Both the IJ and the BIA concluded that Mohideen was
targeted for extortion solely based on his wealth, and both
said that the background country reports did not help his
case because they indicated widespread abuse by the LTTE
against all nationalities and religions. In his petition for
review, Mohideen argues that the BIA misapplied the law
of mixed motives to his case and failed to consider evidence
in the record that he was persecuted on account of his
religion.
  Several other circuits have formally adopted the doctrine
of “mixed motives,” which recognizes that an individual may
qualify for asylum if his or her persecutors have more than
one motive as long as one of the motives is specified in the
Immigration and Nationality Act (“INA”). See Osorio v. INS,
18 F.3d 1017, 1028 (2d Cir. 1994); see also De Brenner v.
Ashcroft, 388 F.3d 629, 636 (8th Cir. 2004); Lopez-Soto v.
Ashcroft, 383 F.3d 228, 236 (4th Cir. 2004); Girma v. INS,
283 F.3d 664, 667 (5th Cir. 2002); Borja v. INS, 175 F.3d
732, 735-36 (9th Cir. 1999); Chang v. INS, 119 F.3d 1055,
1065 (3d Cir. 1997). The asylum statute defines a refugee as
No. 03-4040                                                7

a person who is unable or unwilling to return to his country
of nationality “because of persecution or a well-founded fear
of persecution on account of race, religion, nationality,
membership in a particular social group, or political opin-
ion.” 8 U.S.C. § 1101(a)(42)(A). We agree with our sister
circuits that the statute’s reference to persecution “on
account of ” one of the specified grounds does not mean
persecution solely on account of one of those grounds.
   Here, the BIA cited the doctrine of mixed motives with
approval but did not evaluate the evidence of dual motive
that Mohideen had presented. In particular, Mohideen
offered evidence that he and his family have been harassed
by Tamils in the past while they were on their way to their
mosque to pray. He also testified that rich Sinhalese people
are not targeted for extortion the way Muslims are tar-
geted. Furthermore, he testified that when the Tamil men
first began to harass him at his house, they called him a
“rich Muslim.” Finally, the country reports corroborate
Mohideen’s claim, at least to the extent that they describe
how the LTTE has targeted Muslims in the past, seemingly
without regard to their wealth. As we have noted, the
country reports recount that in 1990 the LTTE evicted
nearly the entire Muslim population that was living in the
north of the country. There is no suggestion that the LTTE
evicted only wealthy Muslims from their homes or evicted
everyone in an area that happened to include some Mus-
lims. Mohideen’s testimony was found to be credible, and
the State Department’s country reports provide some
support for his claim that the LTTE selects its victims at
least in part on the basis of their religion.
  Although the BIA may have some reason for discounting
the foregoing record evidence, it is not sufficient simply to
ignore it when announcing a conclusion. See Tolosa v.
Ashcroft, 384 F.3d 906, 909-10 (7th Cir. 2004) (discussing
IJ’s failure to discuss key evidence); Lian v. Ashcroft, 379
F.3d 457, 461 (7th Cir. 2004) (same). Mohideen is entitled
8                                              No. 03-4040

to a reasoned analysis that engages the evidence he pre-
sented, see Lian, 379 F.3d at 461, specifically the evidence
regarding the “mixed motive” aspect of his claim. Accord-
ingly, we GRANT the petition for review, VACATE the order
of removal, and REMAND for further proceedings.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-21-05